Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 6 December 2021 have been entered.  No claims have been amended.  No claims have been canceled.  No claims have been added. Claims 21, 23-30, 32-40 are still pending in this application, with claims 21, and 40 being independent.

Response to Arguments
The Applicants’ arguments (pages 7-9 filed 6 December 2021) regarding the double patenting rejections of independent claims 21 and 30 have been fully considered and found persuasive.  The Instant Application comprises the same patentable subject matter as US Patent 10601950 B2.  The Instant Application also comprises limitations not found in US Patent 10601950 B2, making the Instant Application significantly narrower than US Patent 10601950 B2.  Thus, the double patenting rejections of independent claims 21 and 30 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Ms. Krista Jacobsen on 2/15/2022.

The application has been amended as follows: 
In claim 21 line 14, change “the three-dimensional virtual image” to --the first three-dimensional virtual image--.
In claim 25 line 1, change “the processor” to --the at least one processor--.
In claim 26 line 6, change “the three-dimensional physical subject” to --the 
In claim 30 line 6, change “the physical subject” to --the three-dimensional physical subject--.
In claim 30 lines 7-8, change “the physical subject” to --the three-dimensional physical subject--.
In claim 30 lines 18-19, change “the physical subject” to --the three-dimensional physical subject--.

Please amend claims 33 and 34 as follows:
33. (Currently amended) The method recited in claim 30, wherein rendering the subset of the morphological data comprises rendering the second three-dimensional virtual image of the interior of the three-dimensional physical subject as an overlay on the three-dimensional physical subject, such that the first three-dimensional physical feature is shown in situ relative to the three-dimensional physical subject.
34. (Currently amended) The method recited in claim 33, further comprising, before rendering the subset of the morphological data, determining an orientation of the three-dimensional physical subject, and wherein rendering the second three-dimensional virtual image of the interior of the three-dimensional physical subject as an overlay on the three-dimensional physical subject comprises determining an overlay orientation of the second three-dimensional virtual image.

In claim 39 line 2, change “the physical subject” to --the three-dimensional physical subject--.

Allowable Subject Matter
Claims 21, 23-30, and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 21, the prior art of record, taken in combination, fails to teach or fairly suggest automatically analyze the morphological data to identify a defect in the first three-dimensional physical feature,
automatically, without user intervention, select a display depth for a second three-dimensional virtual image,
identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data,
after identifying the defect in the first three-dimensional physical feature, render the second three-dimensional virtual image of the interior of the physical subject, the second three-dimensional virtual image including only the subset of the morphological data, the second three-dimensional virtual image exposing the defect in the first three-dimensional physical feature, and
in response to the user input, change an orientation of the first three-dimensional physical feature in the second three-dimensional virtual image.
Claim 21 comprises patentable subject matter as described in US Patent 10601950 B2 and comprises significant additional subject matter.  The prior art of record does not teach the combination of the limitations described above.

Regarding claim 30, in light of the allowance of claim 21, the method in claim 30 is similar and performed by the system in claim 21. Therefore, claim 30 is allowed for the same reasons as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613